DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-13, 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ademola Oladunjoye et al (Synergistic activity between lauric arginate and carvacrol in reducing Salmonella in ground turkey) in view of Miret Carceller et al (WO 2007/014580 A1) and Ming et al (US 20030108648).
In regard to claims 1,  13, 16 and 19, Ademola Oladunjoye et al discloses treatment of meat with the preservative composition comprising carvacrol and lauric acid arginate Mirenat –TT LAE (Abstract, page 1358 Col. 2 Antimicrobial Agents). 
In regard to claims 1, 13, 16 and 19, it is noted that Mirenat® is based on N -lauroyl-L-arginine ethyl ester. Hence, by disclosing Mirenat®, Ademola Oladunjoye meets the limitation of N -lauroyl-L-arginine ethyl ester as claimed.
In regard to claims 1, 4, 13, 16 and 19, Ademola Oladunjoye et al is silent as to the preservative composition further comprising lactate component, an acetate component and/or propionate component.
Miret Carceller et al discloses a preservative system containing LAE in the treatment of meat such as chicken breast or sausage when combined with a salt of organic acid such as sodium citrate, acetate salt, glutamate salt or lactate salt (page 22, examples 9, 11, 18). Miret Carceller et al discloses that combination of the cationic surfactant such as LAE with at least one salt of an organic or inorganic acid displayed an excellent preservative action (Abstract). One of ordinary skill in the art would have been motivated to modify Oladunjoye et al in view of Miret Carceller et al and to further add sodium citrate, acetate salt, glutamate salt or lactate salt in order to assure “an excellent preservative action” as suggested by Oladunjoye et al.
Claims 1, 3, 13, 16, 19, 21-23 have been amended to exclude the recitation of “salts thereof” from the phrase “lactic acid and salts thereof; acetic acid and salts thereof; and/or propionic acid and salts thereof”. Miret Carceller et al discloses that combination of the cationic surfactant such as LAE with at least one salt of an organic or inorganic acid displayed an excellent preservative action. Miret Carceller et al does not disclose organic acids.
Ming et al discloses antibacterial composition that “may be used in connection with any food product which is susceptible to bacterial growth or degradation" including meats, poultry, and seafood ([0055]). Ming et al further discloses that such antibacterial composition may include “individual acids or salts, or mixtures thereof” ([0052). Therefore, Ming et al discloses that either acids or their salts could be used in the antimicrobial composition used for meat preservation. More specifically, Ming et al discloses use of “acetic acid, sodium acetate, sodium diacetate, potassium acetate, lactic acid, sodium lactate, potassium lactate, propionic acid, propionates, including, but not limited to, sodium propionate and potassium propionate, citric acid or its salts such as sodium citrate or potassium citrate, or mixtures thereof’ ([0052]). Therefore, since Ming et al discloses that either acids or their salts could be used in the compositions used in meat applications, one of ordinary skill in the art would have been motivated to modify the combination of Ademola Oladunjoye et al in view of Miret Carceller, and to substitute organic acids salts with organic acids respectively as suggested by Ming et al. 
Ming et al discloses use of “acetic acid, sodium acetate, sodium diacetate, potassium acetate, lactic acid, sodium lactate, potassium lactate, propionic acid, propionates, including, but not limited to, sodium propionate and potassium propionate, citric acid or its salts such as sodium citrate or potassium citrate, or mixtures thereof’.  Miret Carceller et al discloses a preservative system containing LAE in the treatment of meat such as chicken breast or sausage when combined with a salt of organic acid such as sodium citrate, acetate salt, glutamate salt or lactate salt. One of ordinary skill in the art would have been motivated to do so, since both references disclose use of organic acid salts for meat treatment, and both references disclose acetic and lactic acids as organic acids. 
In regard to claim 19, it is noted that one of ordinary skill in the art would have been motivated to vary the amount of lactic acid based on the desired antimicrobial effect.
In regard to claim 20, it is noted that lactic acid may be provide in any form as long as desired antimicrobial effect is achieved. The instant claims are not directed to the method for production of lactic acid.
Claims 1, 13 and 16 have been previously amended to include the limitation of the fresh and non-processed meat product and concentration ranges for carvacrol, LAE (N -lauroyl-L-arginine ethyl ester) and lactic acid.
In regard to the meat product, Ademola Oladunjoye discloses fresh ground turkey (Abstract). In regard to the concentrations of carvacrol and LAE, and the recitation of reducing Salmonella spp. bacteria in claims 12-13,  and 16, Oladunjoye et al reported the following results:
LAE and Carvacrol Show Synergistic Activity Against Salmonella spp. in TSB
There was a synergistic biocidal activity observed at both 4 and 22°C when sublethal concentrations of LAE or carvacrol were mixed with each other (Table 2). At 4°C, 25 ppm of LAE, 50 ppm of LAE, or 0.025% of carvacrol when applied individually did not reduce the 3-strain Salmonella mixture (P > 0.05). However, the combination of 25 ppm of LAE with 0.025% carvacrol or 50 ppm of LAE with 0.025% carvacrol reduced Salmonella inoculum to an undetectable level (P ≤ 0.05). Similarly, at 22°C, 6, 12, and 25 ppm of LAE or 0.006, 0.012, and 0.025% carvacrol did not reduce Salmonella counts (P > 0.05). However, the addition of 6 ppm of LAE with 0.025% carvacrol resulted in Salmonella counts being 4.7 log cfu/mL lower compared with control samples (P ≤ 0.05). Combined treatment of 12 ppm of LAE with 0.025% carvacrol or 25 ppm of LAE with 0.006 or 0.012% carvacrol reduced the Salmonella inoculum to undetectable levels (page 1360 Col. 2).
In regard to the particular amounts of carvacrol and LAE, it is noted that Ademola Oladunjoye discloses the synergistic effect between LAE and carvacrol Ademola Oladunjoye discloses concentration of LAE and carvacrol when applied to the broth model and ground turkey. The study has established the following:
--Reductions in Salmonella by LAE and Carvacrol are temperature and antimicrobial concentration dependent (page 1360).
Further in regard to the concentration of antimicrobials in claims 1, 13, 16, 19, 21, 22 and 23, Ademola Oladunjoye et al discloses:
The LAE concentrations between 50 to 200 ppm and carvacrol concentrations between 0.05 to 0.1% were sufficient for the inactivation of 6 log cfu/mL of 3-strain mixtures of Salmonella in a broth model at 4, 22, and 45°C. However, the minimum concentrations of these antimicrobials needed against Salmonella spp. inactivation in ground turkey were at least 10- to 25-fold higher. Previously, other studies have reported that the level of antimicrobial concentrations effective in any food system is typically 10- to 100-fold greater than those required in broth studies (Burt, 2004). Though the exact mechanism for the decreased antimicrobial efficacy in the food system is not well understood, the product complexity and composition is likely to be a major determinant. Some of the other possible reasons for such behavior include (a) the greater availability of nutrients in a food substrate that can aid in the repair of damaged cells (Gill et al., 2002); (b) a lower water content in a food substrate compared with the broth media, which can limit the access of antimicrobial to bacterial cells; and (c) the ability of intrinsic factors such as fat, protein, carbohydrate, salt content, and antioxidants that can neutralize the antimicrobials (Smith-Palmer et al., 2001). 

It is further noted that ground turkey is significantly more contaminated than fresh and/or non-processed meat product. It is further noted that the amount of antimicrobials will depend on the temperature and time of application, level of pathogen contamination, the nature and composition of the meat product, etc.
Ademola Oladunjoye et al already teaches the synergistic activity between LAE and carvacrol. Applicants have not provided any probative evidence that addition of a third antimicrobial such as lactic acid would lead to a drastic decrease in LAR and carvacrol concentrations. Ademola Oladunjoye et al have provided sufficient guidance to establish concentration of antimicrobials necessary to reduce bacterial load of the treated meat product.
It is further noted that Ademola Oladunjoye et al discloses treatment of ground meat. The claims are directed to the treatment of fresh and/or unprocessed meat. It is noted that ground meat is significantly more contaminated than fresh and unprocessed meat. Hence, the concentration of antimicrobial necessary for the treatment of intact meat are much lower than those necessary for the treatment of ground meat, It is further noted that neither temperature, nor the time of antimicrobials application is claimed. Ademola Oladunjoye discloses that reductions in Salmonella by LAE and carvacrol are time and temperature dependent.
The particular concentration of antimicrobial is seen to have been result-effective variable which is routinely determinable.
In regard to claim 3, Ademola Oladunjoye et al that 10% active LAE is dissolved in propylene glycol and polysorbate 20 (emulsifier) (page 1358 Col. 2 Antimicrobial Agents). Ademola Oladunjoye et al further discloses that a mixture of 1% of carvacrol and 2,000 ppm of LAE exhibited a synergistic action in ground turkey (Abstract page 1357).
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claim 5, Ademola Oladunjoye et al that 10% active LAE is dissolved in propylene glycol and polysorbate 20 (emulsifier) (page 1358 Col. 2 Antimicrobial Agents). 
In regard to claims 6 and 7, Ademola Oladunjoye et al discloses raw ground turkey (Abstract).
In regard to claim 6, it is noted that turkey is poultry.
In regard to claim 7, it is noted that ground turkey is raw processed meat product.
In regard to claims 8 and 9, Ademola Oladunjoye et al discloses delivering the antimicrobials into the ground turkey by adding the antimicrobials to the surface of ground turkey  followed by thorough mixing (page 1359 col 2).
In regard to claims 11-13 and 16, Ademola Oladunjoye et al further discloses that a mixture of 1% of carvacrol and 2,000 ppm of LAE exhibited a synergistic action in ground turkey by reducing the Salmonella counts by 4 log cfu/g (Abstract page 1357).

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.
Applicant's arguments are directed to the teaching of Miret Carceller et al (WO 2007/014580 A1) regarding organic acid salts. New reference to Ming et al (US 20030108648) was introduced as a teaching of organic acid salts. Claims 1-9, 11-13, 16 and 19-23 are now rejected under 35 U.S.C. 103 as being unpatentable over Ademola Oladunjoye et al (Synergistic activity between lauric arginate and carvacrol in reducing Salmonella in ground turkey) in view of Miret Carceller et al (WO 2007/014580 A1) and Ming et al (US 20030108648). Claims 1, 3, 13, 16, 19, 21-23 have been amended to exclude the recitation of “salts thereof” from the phrase “lactic acid and salts thereof; acetic acid and salts thereof; and/or propionic acid and salts thereof”. Miret Carceller et al discloses that combination of the cationic surfactant such as LAE with at least one salt of an organic or inorganic acid displayed an excellent preservative action. Miret Carceller et al does not disclose organic acids.
Ming et al discloses antibacterial composition that “may be used in connection with any food product which is susceptible to bacterial growth or degradation" including meats, poultry, and seafood ([0055]). Ming et al further discloses that such antibacterial composition may include “individual acids or salts, or mixtures thereof” ([0052). Therefore, Ming et al discloses that either acids or their salts could be used in the antimicrobial composition used for meat preservation. More specifically, Ming et al discloses use of “acetic acid, sodium acetate, sodium diacetate, potassium acetate, lactic acid, sodium lactate, potassium lactate, propionic acid, propionates, including, but not limited to, sodium propionate and potassium propionate, citric acid or its salts such as sodium citrate or potassium citrate, or mixtures thereof’ ([0052]). Therefore, since Ming et al discloses that either acids or their salts could be used in the compositions used in meat applications, one of ordinary skill in the art would have been motivated to modify the combination of Ademola Oladunjoye et al in view of Miret Carceller, and to substitute organic acids salts with organic acids respectively as suggested by Ming et al. 
Ming et al discloses use of “acetic acid, sodium acetate, sodium diacetate, potassium acetate, lactic acid, sodium lactate, potassium lactate, propionic acid, propionates, including, but not limited to, sodium propionate and potassium propionate, citric acid or its salts such as sodium citrate or potassium citrate, or mixtures thereof’.  Miret Carceller et al discloses a preservative system containing LAE in the treatment of meat such as chicken breast or sausage when combined with a salt of organic acid such as sodium citrate, acetate salt, glutamate salt or lactate salt. One of ordinary skill in the art would have been motivated to do so, since both references disclose use of organic acid salts for meat treatment, and both references disclose acetic and lactic acids as organic acids. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791